Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 1 of 15. PagelD #: 1

 

 

= FILED =
JAN 25 2021
NORTHERN DISTHIGT OF OHIO
CLEVELAND
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION -
) e fs
Plaintiff, ) 1 @ 2 1 CR 12 ha
)
Vv. ) CASENO.
) Title 18, United States Code,
JOSEPH TUCCERI, III, ) Sections 666(a)(2), 1341, 1343,
GWEN TUCCERI, aka “CRYSTAL ) 1346, and 2; Title 26, United
TUCCERI,” ) States Code, Section 7206(1)
)
Defendants. )

JUDGE BOYKO

At all times relevant to this Information, unless otherwise specified:

GENERAL ALLEGATIONS

1. The City of Cleveland (hereinafter, “the City”) was a political subdivision within
the State of Ohio.

2. The Cuyahoga County Land Reutilization Corporation (hereinafter, “CCLRC”),
also known as the Cuyahoga County Land Bank, was a non-profit, government-purposed
organization registered in the State of Ohio. CCLRC invited qualified demolition contractors
from its list to bid on batches of properties to demolish.

3, A contractor performing demolition work in the City, both as watt of a CCLRC
project and a private project, was required to obtain permits from the City before the CCLRC or
private entity would deem the job completed and issue payment. .

4, Defendants JOSEPH TUCCERI, III (“JOSEPH TUCCERI”) and GWEN

TUCCERI, aka “CRYSTAL TUCCERI,” were residents of Kirtland, Ohio.
Case: 1:21-cr-00012-CAB Doc #: 1 Filed: 01/25/21 2 of 15. PagelD #: 2

5. Defendants owned and operated R Demolition LLC (“R Demolition’), a business
that provided demolition and construction services, among other things, in the Cleveland, Ohio,
area.

6, Defendants and R Demolition performed demolition work for the City and
CCLRC.

7. Rufus Taylor (“Taylor”) (charged separately) was employed by the City as the
Chief of the Demolition Bureau and was an agent of the City. Among other responsibilities,
Taylor was responsible for assigning inspections, conducting inspections, and for supervising
others conducting inspections, A contractor performing demolition work in the City was
required to pass two inspections, conducted by the Demolition Bureau, as part of any demolition
job, including private jobs: (1) a clean-hole and sewer bulk (or “bulkhead”) inspection and (2) a
final compliance inspection. If a contractor passed the final compliance inspection, Taylor or
one of his subordinates signed the permit for the job. This final inspection was required before a

" contractor could receive payment for the job.

COUNTS 1-5
(Honest Services Mail Fraud, 18 U.S.C. §§ 1341, 1346, and 2)

The United States Attorney charges:

8. The allegations contained in paragraphs 1 through 7 of this Information are
incorporated by reference as if stated fully herein.
The Scheme to Defraud
9. From in or around December 2016, and continuing through in or around May
2018, in the Northern District of Ohio, Eastern Division, Defendants JOSEPH TUCCERI, III
“JOSEPH TUCCERI”) and GWEN TUCCERI, aka “CRYSTAL TUCCERI,” devised and

intended to devise a scheme and artifice to defraud and to deprive the City and the citizens of the
Case: 1:21-cr-00012-CAB Doc #: 1 Filed: 01/25/21 3 of 15. PagelD #: 3

City of their intangible right to the honest services of Rufus Taylor (charged separately), a City
official, through bribery.
Purposes of the Scheme
10. The purposes of the scheme included, but were not limited to, the following:

a. For Defendants to receive favorable official action from the City by
paying Taylor bribes in exchange for faster service and other favorable treatment regarding
demolition inspections, both on specific matters pending and expected to be pending before
Taylor and as opportunities arose, so that Defendants could in turn obtain faster payment for
demolition jobs, which gave Defendants a competitive advantage by being able to move on to
other demolition jobs in a more timely manner than their competitors;

b. For Defendants to receive favorable official action from the City by
paying Taylor bribes in exchange for favorable treatment on other City matters in exchange for
Taylor pressuring and advising other City officials regarding specific matters pending and
expected to be pending before those other officials and as opportunities arose, so that Defendants
could in turn cbtain faster service and processing by the City, and receive other favorable
treatment; and

c. For Detendants to benefit and enrich themselves and R Demolition
through bribery of Taylor and the resulting favorable official action.

Manner and Means of the Scheme
11. |The manner and means by which Defendants carried out the scheme included, but
were not limited to, the following:

a. Defendants gave, offered, and promised things of value to Taylor,

including multiple cash payments, to obtain faster service from Taylor and the City.

 
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 4 of 15. PagelD #: 4

b. Defendants made such payments to Taylor with the intent to influence,
and in exchange for, official acts, including Taylor’s own decisions and actions on matters, such
as conducting inspections and issuing permits, and the scheduling of the same. Defendants and
’ Taylor knew and intended that Taylor’s advice would form the basis for official acts by other
public officials that would benefit Defendants, and further knew and intended that Taylor would
use his supervisory authority over other City employees to exert pressure on them to perform
official acts that would benefit Defendants.

c. From time to time, Defendants offered to pay, and did pay, Taylor money
in exchange for Taylor to use his official position to provide, and agree to provide, assistance in
ensuring that work performed by R Demolition would be quickly inspected after completion.

d. From time to time, Defendants offered to pay, and did pay, Taylor money
in exchange for Taylor to use his official position to more quickly finalize and provide
Defendants with the necessary inspections for work performed by R Demolition.

&. From time to time, Defendants and Taylor spoke on the phone and in
person to discuss Defendants’ requests for official action favorable to Defendants and R

Demolition. During some of these meetings, Defendants paid ‘Taylor in cash.

f. Defendants used, and caused and directed others to use, interstate wire
communications and mail delivered by the United States Postal Service and any private or

commercial interstate carrier.
Acts in Furtherance of the Scheme

12. The acts caused by Defendants in furtherance of the scheme included, but were

not limited to, the following:
Case: 1:21-cr-00012-CAB Doc #: 1 Filed: 01/25/21 5 of 15. PagelD #5

13. In or around December 2016, GWEN TUCCERI agreed that R Demolition would
perform demolition work for the City at a job site on Colonial Avenue in Cleveland, Ohio (the
“Colonial Avenue Demolition”).

14. On or about February 13, 2017, Defendants met with Taylor after Taylor, acting
in his official capacity, completed the Colonial Avenue Demolition final compliance inspection,
and GWEN TUCCERI paid Taylor $60 cash in exchange for Taylor’s favorable treatment in
connection with that inspection.

15. Onor about February 16, 2017, GWEN TUCCERI sent, and caused to be sent, an
email to CCLRC, arranging a time to sign R Demolition’s contract to perform demolition work
for the CCLRC at a series of addresses, including job sites on West 67th Street (the “West 67th
Street Demolition”) and East 77th Street (the “East 77th Street Demolition”) in Cleveland, Ohio.

16. ‘In or around February 2017, GWEN TUCCERI agreed that R Demolition would
perform demolition work for the CCLRC at a series of addresses, including the West 67th Street
Demolition and the East 77th Street Demolition.

17. Onor about March 9, 2017, Defendants met with Taylor after Taylor, acting in
his official capacity, completed the West 67th Street Demolition final compliance inspection, and
Defendants paid Taylor $100 cash in exchange for laylor’s favorable treatment in connection
with that inspection and the prior clean-hole and bulkhead inspection. JOSEPH TUCCERI
initially paid Taylor $50 by throwing it in the window of Taylor’s vehicle, and GWEN
TUCCERI then switched out the $50 payment in exchange for a $100 payment.

18. On or about March 10, 2017, Defendants met with Taylor after Taylor, acting in

his official capacity, completed the East 77th Street Demolition clean-hole and bulkhead
Case: 1:21-cr-00012-CAB Doc #: 1 Filed: 01/25/21 6 of 15. PagelD #: 6

inspection, and GWEN TUCCERI paid Taylor $100 cash in exchange for Taylor’s favorable
treatment in connection with that inspection.

19. On or about March 30, 2017, GWEN TUCCERI sent, and caused to be sent, an
email to CCLRC, with attachments, seeking payment for the West 67th Street Demolition, the
East 77th Street Demolition, and another job.

20. On or about April 7, 2017, CCLRC sent Defendants, via an interstate carrier, a
check that included partial payment for R Demolition’s work at the East 77th Street Demolition.

21.  Inor around April 2017, GWEN TUCCERI agreed that R Demolition would
perform demolition work for the CCLRC at a series of addresses, including job sites on East 57th
Street (the “East 57th Street Demolition”) and Morton Avenue (the “Morton Avenue
Demolition”) in Cleveland, Ohio.

22. On or about April 14, 2017, GWEN TUCCERI and Taylor had a conversation on
the telephone. During the conversation, they discussed Taylor obtaining information for GWEN .
TUCCERI regarding a potential demolition job at a property known as the Acme Building, and
GWEN TUCCERI agreed that she wanted to keep their arrangement “on the low-low
[confidential].” Taylor indicated that he was getting information for her, and GWEN TUCCERI
told Taylor she would “take care of you [Taylor] greatly.” GWEN TUCCERI added, “You
know how we do it.”

23. Onor about April 25, 2017, Defendants met with Taylor after Taylor, acting in
his official capacity, completed the East 57th Street Demolition clean-hole and bulkhead
inspection, and Defendants paid Taylor $95 cash in exchange for Taylor’s favorable treatment in
connection with that inspection and other continued favorable treatment, including Taylor

providing Defendants with information about the Huntington Playhouse Building and the Acme
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 7 of 15. PagelD #: 7

Building. JOSEPH TUCCERI initially paid Taylor $60, and GWEN TUCCERI then paid Taylor
an additional surn of $35.

24. On or about May 1, 2017, GWEN TUCCERI and Taylor had a conversation on
the telephone. During the conversation, they discussed Taylor coming to another site to perform

an inspection. GWEN TUCCERI stated, “T’ll take care of you.” Taylor responded, “Thank

ch)

you.

25. Onor about May 3, 2017, Defendants met with Taylor after Taylor, acting in his
official capacity, completed the Morton Avenue Demolition clean-hole and bulkhead inspection,
and GWEN TUCCERI paid Taylor $160 cash in exchange for Taylor’s favorable treatment in
connection with that inspection and for continued favorable treatment. Taylor thanked GWEN
TUCCERI for the money, and she responded, “I’m going to give you another two,” indicating
that she would pay him additional money for other inspections and “research” Taylor was
performing for R Demolition.

26. On or about May 19, 2017, GWEN TUCCERI and Taylor had a conversation on
the telephone. During the conversation, they discussed their atrangement. GWEN TUCCERI
stated, ‘““We appreciate you,” and that she would “take care of everything I owe you for” when
they planned to meet the following Monday. Taylor said he was grateful for “whatever you
[GWEN TUCCER]] do to show your appreciation.”

27. On or about May 22, 2017, Defendants met with Taylor after Taylor, acting in his
official capacity, completed the Morton Avenue Demolition final compliance inspection, and
JOSPEH TUCCERI paid Taylor $150 cash in exchange for Taylor’s favorable treatment in
connection with that inspection and for continued favorable treatment. During the meeting,

Defendants discussed the financial arrangement with Taylor, including Taylor repaying them for
Case: 1:21-cr-00012-CAB Doc #: 1 Filed: 01/25/21 8 of 15. PagelD #: 8

a prior loan with inspections. Taylor asked, regarding the loan, “We good [am I paid off now]?”
GWEN TUCCERI agreed, and Taylor stated, “Now we just keep it moving [continue
exchanging bribes for favorable treatment].” GWEN TUCCERI stated repeatedly, “We
appreciate you.” After Taylor thanked JOSEPH TUCCERI for the payment and said they would

“continue to handle our business,” GWEN TUCCERI said, “tll take care of you with the other

stuff [pay you for the other upcoming inspections].”

28.  Inor around May 2017, GWEN TUCCERI agreed that R Demolition would
perform demolition work for the CCLRC at a series of addresses, including job sites on East 78th
Street (the “First East 78th Street Demolition”) and Holton Avenue (the “Holton Avenue |
Demolition”) in Cleveland, Ohio.

29. Onor about May 30, 2017, Defendants met with Taylor to complete the First East
78th Street Demolition clean-hole and bulkhead inspection. During the meeting, GWEN
TUCCERI stated that she would “take care of’ Taylor for the “research” he had done. GWEN
TUCCERI said that when Taylor returned to the site “to sign off [on the inspection], ll take.
care of you [pay you].” GWEN TUCCERI added, “I'll have all your money for those
[inspections].” JOSEPH TUCCERI said, “Okay Ruf.” Taylor responded, “Good looking, thanks
Joe.”

30. On or about May 30, 2017, Defendants met with Taylor after Taylor, acting in his
official capacity, completed the First East 78th Street Demolition clean-hole and bulkhead
inspection, and JOSEPH TUCCERI paid Taylor $100 cash in exchange for Taylor’s favorable
‘ treatment in connection with that inspection and other continued favorable treatment.

31. Onor about June 12, 2017, GWEN TUCCERI met with Taylor after Taylor,

acting in his official capacity, completed the Holton Avenue Demolition final compliance

 
Case: 1:21-cr-00012-CAB Doc #: 1 Filed: 01/25/21 9 of 15. PagelD #: 9

inspection and paid Taylor $300 cash in exchange for Taylor’s favorable treatment in connection
with that inspection and other inspections Taylor completed, including the final compliance

inspection at the First East 78th Street Demolition.

 

32. On or about June 30, 2017, CCLRC sent Defendants, via an interstate caitier, a

 

check that included partial payment for R Demolition’s work at the First East 78th Street

Demolition.
33.  Inor around July 2017, GWEN TUCCERI agreed that R Demolition would

perform demolition work for the CCLRC at a series of addresses, including job sites on East 78th

 

Street (the “Second East 78th Street Demolition”), East 72nd Street (the “East 72nd Street
| Demolition”), East 65th Street (the “East 65th Street Demolition”), and East 91st Street (the
“East 91st Street Demolition”) in Cleveland, Ohio.

34. Onor about July 12, 2017, Defendants met with Taylor after Taylor, acting in his
official capacity, completed the Second East 78th Street Demolition clean-hole and bulkhead
inspection, and JOSEPH TUCCERI paid Taylor $100 cash in exchange for Taylor’s favorable
treatment in connection with that inspection and other continued favorable treatment. During the

meeting, Taylor stated, “This a quick service for you guys,” and, referring to the bribes he

 

receives, added, “that’s the good thing for me.”

35, On or about July 14, 2017, CCLRC sent Defendants, via an interstate carrier, a

 

check that included partial payment for R Demolition’s work at the East 57th Street Demolition,
the Morton Avenue Demolition, and the Holton Avenue Demolition.
36. On or about July 17, 2017, JOSEPH TUCCERI met with Taylor after Taylor,

acting in his official capacity, completed the East 72nd Street Demolition ciean-hole and

 
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 10 of 15. PagelD #: 10

bulkhead inspection and paid Taylor $100 cash in exchange for Taylor’s favorable treatment in
connection with that inspection and other continued favorable treatment.

37. Onor about August 10, 2017, Defendants met with Taylor after Taylor, acting in
his official capacity, completed the East 65th Street Demolition clean-hole and bulkhead
inspection, and GWEN TUCCERI paid Taylor $200 cash in exchange for Taylor’s favorable
treatment in connection with that inspection and other continued favorable treatment. During the
meeting, GWEN TUCCERI explained that she did not like R Demolition employees calling an
inspector to the jobsite. She stated, “I will call the inspector I want. I call my own inspector.”
Referring to the larger size of the bribe, GWEN TUCCERI stated, “that’s a back something
[payment]” to cover other inspections and services.

38. On or about August 11, 2017, CCLRC sent Defendants, via an interstate carrier, a
check that included partial payment for R Demolition’s work at the Second East 78th Street
Demolition.

39. On or about August 14, 2017, Defendants met with Taylor after Taylor, acting in
his official capacity, completed the East 91st Street Demolition clean-hole and bulkhead

inspection, and Defendants paid Taylor $200 cash in exchange for Taylor’s favorable treatment
in connection with that inspection and other continued favorable treatment. When handing over
the money, GWEN TUCCERI stated, “Joe going to give you some, but here is some from me
too.”

40, On or about September 1, 2017, CCLRC sent Defendants, via an interstate carrier,

a check that included partial payment for R Demolition’s work at the East 65th Street

Demolition.

10

 

 
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 11 of 15. PagelD #: 11

Al. On or about September 18, 2017, GWEN TUCCERI sent, and caused to be sent,
an email to CCLRC, with attachments, seeking partial payment on a number of invoices,
including invoices for the West 67th Street Demolition, the East 77th Street Demolition, and the
East 91st Street Demolition.

42. Onor about October 10, 2017, GWEN TUCCERI sent, and caused to be sent, an
email to CCLRC, with attachments, providing documentation in support of the prior invoice for
seeking payment for the East 91st Street Demolition.

Execution of the Scheme

43, On or about the dates set forth below, in the Northern District of Ohio, Eastern
Division, Defendants, aiding and abetting one another, for the purposes of executing and
attempting to execute the above-described scheme and artifice to defraud and deprive, used and
caused to be used the United States Postal Service and any private or commercial interstate
carrier to deliver the following items, each mailing constituting a separate count of this

Information:

Mailing

 

Count | Approximate Date

 

Check issued by CCLRC to R Demolition including

 

 

i April 7, 2017 payment for the East 77th Street Demolition
Check issued by CCLRC to R Demolition including
2 |, June 30, 2017 payment for the First East 78th Street Demolition
Check issued by CCLRC to R Demolition including
3 July 14,2017 payment for the East 57th Street Demolition, the

Morton Avenue Demolition, and the Holton Avenue
‘Demolition

Check issued by CCLRC to R Demolition including
payment for the Second East 78th Street Demolition
Check issued by CCLRC to R Demolition including
payment for the East 65th Street Demolition

 

4 August 11, 2017

 

 

 

5 September 1, 2017

 

 

 

All in violation of Title 18, United States Code, Sections 1341, 1346, and 2.

11
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 12 of 15. PagelD #: 12

COUNTS 6-9
(Honest Services Wire Fraud, 18 U.S.C. §§ 1343, 1346, and 2)

The United States Attorney further charges:

44, The allegations contained in paragraphs 1 through 7 and 9 through 42 of this
Information are incorporated by reference as if stated fully herein.

Execution of the Scheme

45. On or about the dates set forth below, in the Northern District of Ohio, Eastern
Division, Defendants JOSEPH TUCCERI, II and GWEN TUCCERI, aka “CRYSTAL
TUCCERI,” aiding and abetting one another, for the purpose of executing and attempting to
execute the above-described scheme and artifice to defraud and deprive, transmitted and caused
to be transmitted by means of wire and radio communication in interstate commerce the signals
and sounds described below for each count, each transmission constituting a separate count of

this Information:

 

Count | Approximate Date Interstate Wire Communication
| E-mail to CCLRC, with subject line “Re: R Demolition

6 February 16,2017 | _ Demo Batch 1701F Contract is Ready to Sign”
E-mail to CCLRC, with subject line “Invoice,” with
attachment
E-mail to CCLRC, with subject line “Invoices”, with
attachments
E-mail to CCLRC, with subject line “XXXX E, 91
Invoice for R Demolition,” with attachments

 

 

 

7 March 30, 2017

 

8 September 18, 2017

 

 

 

9 October 10, 2017

 

 

 

All in violation of Title 18, United States Code, Sections 1343, 1346, and 2.

COUNT 10
(Bribery in Federally Funded Programs, 18 U.S.C. §§ 666(a)(2) and 2)

The United States Attorney further charges:
46, The allegations contained in paragraphs | through 7 and 9 through 42 of this

Information are incorporated by reference as if stated fully herein.

12

 
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 13 of 15. PagelD #: 13

47, During the one-year period beginning on or about December 1, 2016, and ending
on or about November 30, 2017, the City of Cleveland, a government organization as defined by
Title 18, United States Code, Section 666(d)(2), received benefits in excess of $10,000 under a
Federal program involving a grant, contract, subsidy, loan, guarantee, insurance and/or other
form of Federal Assistance.

48. From on or about December 21, 2016, to on or about November 20, 2017, in the
Northern District of Ohio, Eastern Division, Defendants JOSEPH TUCCERL IT and GWEN
TUCCERI, aka “CRYSTAL TUCCERI,” aiding and abetting one another, did corruptly give,
offer, and agree to give a thing of value to any person intending to influence and reward an agent
of a local government and an agency thereof, in connection with any business, transactions, and
series of transactions of such local government and agency involving something of value of
$5,000 or more, to wit: GWEN TUCCERI gave, offered, and agreed to give Rufus Taylor, a
public official with the City of Cleveland, approximately $60 cash in exchange for Taylor
providing favorable treatment to R Demolition regarding the final compliance inspection for the
Colonial Avenue Demolition, a job valued at approximately $6,393.

All in violation of Title 18, United States Code, Sections 666(a)(2) and 2.

COUNT 11
(Making and Subscribing False Income Tax Returns, 26 U.S.C. § 7206(1))

The United States Attorney further charges:

49, The allegations contained in paragraphs 1 through 7 and 9 through 42 of this
Information are incorporated by reference as if stated fully herein.

50. Defendant JOSEPH TUCCERI, iI] (JOSEPH TUCCERI”) owned and operated
JTS Machinery and Supply Corporation (“JTS Machinery”), a business engaged in online sales,

until 2012. By 2016, JOSEPH TUCCERI had transferred ownership of JTS Machinery to his

13
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 14 of 15. PagelD #: 14

son, but continued to control aspects of its finances and operations, and received substantial
income from JTS Machinery, largely in the form of (1) using a JTS Machinery credit card on
personal expenses, in substantial part on cash advances obtained and substantially spent by
JOSEPH TUCCERI and Gwen Tucceri at casinos; and (2) transfers of funds from a JTS
Machinery account to accounts JOSEPH TUCCERI controlled.

51. R Demolition was a partnership and reported its receipts on an Internal Revenue
Service (“IRS”) Form 1065, U.S. Return of Partnership Income, which income JOSEPH
TUCCERI and Gwen Tucceri were required to report on their joint U.S. Individual Income Tax
Return, Form 1040, in for the calendar year 2016.

52. | Ohio National Services and Disposal (“ONS”) was a partnership and reported its
receipts on an IRS Form 1065, U.S, Return of Partnership Income, which income JOSEPH
TUCCERI and Gwen Tucceri were required to report on their joint U.S. Individual Income Tax
Return, Form 1040, in for the calendar year 2016.

53, On or about April 8, 2017, in the Northern District of Ohio, Eastern Division,
Defendant JOSEPH TUCCERI, a resident of Kirtland, Ohio, did willfully make and subscribe a
joint U.S. Individual Income Tax Return, Form 1040, for the calendar year 2016, which was
verified by a written declaration that it was made under the penalties of perjury and which
JOSEPH TUCCERI did not believe to be true and correct as to every material matter. That
income tax return, which was filed with the Internal Revenue Service, understated the total
income (on line 22) by failing to report income JOSEPH TUCCERI and Gwen Tucceri had that
year from JTS Machinery, R Demolition, ONS, and other sources, as a result of which the return
understated the amount of taxes owing.

All in violation of Title 26, United States Code, Section 7206(1).

14
Case: 1:21-cr-00012-CAB Doc #:1 Filed: 01/25/21 15 of 15. PagelD #: 15

COUNT 12
(Making and Subscribing False Income Tax Returns, 26 U.S.C. § 7206(1))

The United States Attorney further charges:

54. The allegations contained in paragraphs | through 7, 9 through 42, 49 through 51
of this Information are incorporated by reference as if stated fully herein.

55. On or about April 8, 2017, in the Northern District of Ohio, Eastern Division,
Defendant GWEN TUCCERI, aka “CRYSTAL TUCCERI,” a resident of Kirtland, Ohio, did
willfully make and subscribe a joint U.S. Individual Income Tax Return, Form 1040, for the
calendar year 2016, which was verified by a written declaration that it was made under the
penalties of perjury and which GWEN TUCCERI did not believe to be true and correct as to
every material matter. That income tax return, which was filed with the Internal Revenue
Service, understated the total income (on line 22) by failing to report income Joseph Tucceri, III
and GWEN TUCCERI had that year from JTS Machinery, R Demolition, ONS, and other
sources, as a result of which the return understated the amount of taxes owing.

All in violation of Title 26, United States Code, Section 7206(1).

BRIDGET M. BRENNAN
Acting United States Attorney

o Lt Bal/

"ROBERT E. BULF{ARD /
Chief, Criminal Division|

 

15
